—Judgment, Supreme Court, New York County (Beatrice Shainswit, J.), entered August 19, 1996, which confirmed the report of the Special Referee, unanimously affirmed on the decision of Shainswit, J. and the report of the Special Referee, without costs and disbursements.
We note, as stipulated to, that the respondent had no knowledge of the failure of the Notary Public to extend his validation. Nor do we find that anyone on the candidate’s behalf *675knew anything about the Notary’s failure to extend his commission (see, Parks v Leahey & Johnson, 180 AD2d 479, mod 81 NY2d 161).
Concur — Wallach, J. P., Rubin, Williams and Andrias, JJ.